Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
This Examiner’s Amendment was based on a printer query filed on August 10, 2022, which indicated improper claim dependencies for Claims 22, 26, 29, and 35.  Examiner left an interview message for Attorney Jeffrey J. Kang on August 15, 2022, indicating that the corrections would be made, as summarized in the attached form PTO-413 or 413B Interview Summary. 
Please amend the preambles for Claims 22, 26, 29, and 35 to recite as follows:
“The computer-implemented method of Claim 21, further comprising:”

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Upon receipt of the printer query filed on August 10, 2022, which indicated improper claim dependencies for Claims 22, 26, 29, and 35, which were based on canceled Claim 1, this Corrected Notice of Allowance was filed.  In the August 15, 2022 interview message, the substance of which is summarized in the attached PTO-413/413B interview summary, Examiner stated that the dependencies would be corrected to recite the dependency on Claim 21 of the four Claims 22, 26, 29, and 35, rather than on canceled Claim 1.  
  Therefore, Claims 21-40 have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454